Exhibit 32.1 Certification of the Chief Executive Officer pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the annual report of Celldonate Inc. (the "Company") on Form 10-K for the fiscal year ended March 31, 2011 as filed with the Securities and Exchange Commission (the "Report"), I, in the capacities and on the date indicated below, hereby certify pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:June 27, 2011 By:/s/ Jon Sofield Jon Sofield President, Chief Executive Officer, Secretary, Director
